I concur in the result. One cannot escape the conclusion that appellant has not acted in good faith in this matter. *Page 225 
His relegation of his family obligations to a position of least importance in his scheme of life and his desire to acquire the divorce even at the expense of creating, by stipulation, false impressions in the mind of the lower court as to his ability to pay alimony evidence a character weak in moral and ethical standards. As a result his incarceration for contempt does not strike any sympathetic chord in the hearts of those who read about his case. However, if we are not careful we may confuse matters in our analysis by burying important points under a barrage of punitive ideas aimed at appellant. To overemphasize the idea that he has made his thorny bed and now he should lie in it, loses sight of the fact that if he does lie in it, his children may be the real sufferers. Be his character ever so weak, it is not bread and butter in their mouths to carry on the fiction of his ability to support to the extent the lower court found merely because he, in his selfishness was very instrumental in initiating that fiction. They are certainly innocent victims in the case.
It is true that there is no actual change of circumstances shown that would support a modification of the decree, and for that reason I am constrained to concur in affirming the lower court's decision; but I do not feel that under proper circumstances it should require a great deal of evidence to change this decree to fit actual facts rather than possibilities, if it will be to the interests of the children to do so.
In other words, if appellant in good faith acquires a position as fry cook that pays him only union wages, although it will not support alimony of $250 a month, should he not be allowed a modification of the decree upon the theory of a change of circumstances; or is he to be limited in his employment to enough to pay $250 per month alimony, simply because the lower court accepted the implications of the stipulation without inquiry into the actual facts of the case? It would seem to be to the best interests of all concerned to consider actualities in preference to possibilities. *Page 226